                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                                  Plaintiff,

        v.                                                      Case No. 19-CR-201

JUAN M. CARDENAS,

                                  Defendant.



                                         PLEA AGREEMENT



       1.          The United States of America, by its attorneys, Matthew D. Krueger, United

States Attorney for the Eastern District of Wisconsin, and Daniel R. Humble, Assistant United

States Attorney, and the defendant, Juan M. Cardenas, individually and by attorney Thomas J.

Erickson, pursuant to Rule 11 of the Federal Rules of Criminal Procedure, enter into the

following plea agreement:

                                               CHARGES

       2.          The defendant has been charged in one count of a two count indictment, which

alleges a violation of Title 18, United States Code, Sections 922(a)(6) and 924(a)(2).

       3.          The defendant has read and fully understands the charge contained in the

indictment. He fully understands the nature and elements of the crime with which he has been

charged, and the charge and the terms and conditions of the plea agreement have been fully

explained to him by his attorney.

       4.          The defendant voluntarily agrees to plead guilty to the following count set forth in

full as follows:



            Case 1:19-cr-00201-WCG Filed 07/20/20 Page 1 of 11 Document 27
                                            COUNT TWO

       THE GRAND JURY FURTHER CHARGES THAT:

       On or about July 15, 2019, in the State and Eastern District of Wisconsin,

                                       JUAN M. CARDENAS,

in connection with the acquisition of a firearm, more specifically a Taurus G2C model 9mm

handgun bearing serial number TMR38037, from Fleet Farm in Grand Chute, a federally

licensed dealer of firearms within the meaning of Chapter 44, Title 18, United States Code,

knowingly made a false and fictitious written statement intended and likely to deceive Fleet

Farm, as to a fact material to the lawfulness of such sale of the said firearm to the defendant

under Chapter 44 of Title 18, in that the defendant represented that he was the actual purchaser

of the firearm.

       In violation of Title 18, United States Code, Sections 922(a)(6) and 924(a)(2).

      5.          The defendant acknowledges, understands, and agrees that he is, in fact, guilty of

the offense described in paragraph 4. The parties acknowledge and understand that if this case

were to proceed to trial, the government would be able to prove the following facts beyond a

reasonable doubt. The defendant admits that these facts are true and correct and establish his

guilt beyond a reasonable doubt:

       On July 15, 2019, Juan M. Cardenas, accompanied Mason O. Beaudry to the Fleet Farm

located on Main Street in Grand Chute, State and Eastern District of Wisconsin. Cardenas

agreed to purchase a Taurus G2C model 9mm handgun bearing serial number TMR38037 for

Beaudry who was disqualified from doing so due to a previous felony drug conviction.




                                                   2


           Case 1:19-cr-00201-WCG Filed 07/20/20 Page 2 of 11 Document 27
        Cardenas was given ATF Form 4473 and knowingly answered “no” to the question

“[A]re you the actual purchaser of the firearm?” Cardenas knew this answer to be false, as he

knew he was purchasing the firearm for Beaudry.

        Cardenas falsely answered the question to mislead and deceive Fleet Farm, a federally

licensed firearms dealer, in order to procure the firearm for Beaudry.

        This information is provided for the purpose of setting forth a factual basis for the plea of

guilty. It is not a full recitation of the defendant’s knowledge of, or participation in, this offense.

                                            PENALTIES

       6.       The parties understand and agree that the offense to which the defendant will

enter a plea of guilty carries the following maximum term of imprisonment and fine: 10 years

and $250,000. Each count also carries a mandatory special assessment of $100, and a maximum

of 3 years of supervised release. The parties further recognize that a restitution order may be

entered by the court.

       7.       The defendant acknowledges, understands, and agrees that he has discussed the

relevant statutes as well as the applicable sentencing guidelines with his attorney.

                                            ELEMENTS

       8.       The parties understand and agree that in order to sustain the charge of providing

false information to a federal firearms dealer as set forth in count two, the government must

prove each of the following propositions beyond a reasonable doubt:

        First, the defendant made a false statement in connection with the acquisition of a firearm

from a licensed firearms dealer; and


        Second, the defendant did so knowingly; and


                                                   3


            Case 1:19-cr-00201-WCG Filed 07/20/20 Page 3 of 11 Document 27
       Third, the statement was intended to or likely to deceive the dealer with respect to any

fact material to the lawfulness of the sale or other disposition of the firearm.


                                  SENTENCING PROVISIONS

      9.       The parties agree to waive the time limits in Fed. R. Crim. P. 32 relating to the

presentence report, including that the presentence report be disclosed not less than 35 days

before the sentencing hearing, in favor of a schedule for disclosure, and the filing of any

objections, to be established by the court at the change of plea hearing.

      10.      The parties acknowledge, understand, and agree that any sentence imposed by the

court will be pursuant to the Sentencing Reform Act, and that the court will give due regard to

the Sentencing Guidelines when sentencing the defendant.

      11.      The defendant acknowledges and agrees that his attorney has discussed the

potentially applicable sentencing guidelines provisions with him to the defendant’s satisfaction.

      12.      The parties acknowledge and understand that prior to sentencing the United States

Probation Office will conduct its own investigation of the defendant’s criminal history. The

parties further acknowledge and understand that, at the time the defendant enters a guilty plea,

the parties may not have full and complete information regarding the defendant’s criminal

history. The parties acknowledge, understand, and agree that the defendant may not move to

withdraw the guilty plea solely as a result of the sentencing court’s determination of the

defendant’s criminal history.

                                Sentencing Guidelines Calculations

      13.      The defendant acknowledges and understands that the sentencing guidelines

recommendations contained in this agreement do not create any right to be sentenced within any

particular sentence range, and that the court may impose a reasonable sentence above or below
                                                  4


           Case 1:19-cr-00201-WCG Filed 07/20/20 Page 4 of 11 Document 27
the guideline range. The parties further understand and agree that if the defendant has provided

false, incomplete, or inaccurate information that affects the calculations, the government is not

bound to make the recommendations contained in this agreement.

                                          Relevant Conduct

      14.       The parties acknowledge, understand, and agree that pursuant to Sentencing

Guidelines Manual § 1B1.3, the sentencing judge may consider relevant conduct in calculating

the sentencing guidelines range, even if the relevant conduct is not the subject of the offense to

which the defendant is pleading guilty.

                                         Base Offense Level

      15.       The parties acknowledge and understand that the government will recommend to

the sentencing court that the applicable base offense level for the offense charged in count two is

14 under Sentencing Guidelines Manual § 2K2.1(a)(6)(B).

                                   Acceptance of Responsibility

      16.       The government agrees to recommend a two-level decrease for acceptance of

responsibility as authorized by Sentencing Guidelines Manual § 3E1.1(a), but only if the

defendant exhibits conduct consistent with the acceptance of responsibility. In addition, if the

court determines at the time of sentencing that the defendant is entitled to the two-level reduction

under § 3E1.1(a), the government agrees to make a motion recommending an additional one-

level decrease as authorized by Sentencing Guidelines Manual § 3E1.1(b) because the defendant

timely notified authorities of his intention to enter a plea of guilty.

                                   Sentencing Recommendations

      17.       Both parties reserve the right to provide the district court and the probation office

with any and all information which might be pertinent to the sentencing process, including but

                                                   5


         Case 1:19-cr-00201-WCG Filed 07/20/20 Page 5 of 11 Document 27
not limited to any and all conduct related to the offense as well as any and all matters which

might constitute aggravating or mitigating sentencing factors.

      18.      Both parties reserve the right to make any recommendation regarding any and all

factors pertinent to the determination of the sentencing guideline range; the fine to be imposed;

the amount of restitution and the terms and condition of its payment; the length of supervised

release and the terms and conditions of the release; the defendant’s custodial status pending the

sentencing; and any other matters not specifically addressed by this agreement.

      19.      The government agrees to recommend a sentence within the applicable sentencing

guideline range, as determined by the court.

                             Court’s Determinations at Sentencing

      20.      The parties acknowledge, understand, and agree that neither the sentencing court

nor the United States Probation Office is a party to or bound by this agreement. The United

States Probation Office will make its own recommendations to the sentencing court. The

sentencing court will make its own determinations regarding any and all issues relating to the

imposition of sentence and may impose any sentence authorized by law up to the maximum

penalties set forth in paragraph 6 above. The parties further understand that the sentencing court

will be guided by the sentencing guidelines but will not be bound by the sentencing guidelines

and may impose a reasonable sentence above or below the calculated guideline range.

      21.      The parties acknowledge, understand, and agree that the defendant may not move

to withdraw the guilty plea solely as a result of the sentence imposed by the court.

                                    FINANCIAL MATTERS

      22.      The defendant acknowledges and understands that any and all financial

obligations imposed by the sentencing court are due and payable in full upon entry of the

                                                 6


        Case 1:19-cr-00201-WCG Filed 07/20/20 Page 6 of 11 Document 27
judgment of conviction. The defendant further understands that any payment schedule imposed

by the sentencing court shall be the minimum the defendant is expected to pay and that the

government’s collection of any and all court imposed financial obligations is not limited to the

payment schedule. The defendant agrees not to request any delay or stay in payment of any and

all financial obligations. If the defendant is incarcerated, the defendant agrees to participate in

the Bureau of Prisons’ Inmate Financial Responsibility Program, regardless of whether the court

specifically directs participation or imposes a schedule of payments.

      23.        The defendant agrees to provide to the Financial Litigation Unit (FLU) of the

United States Attorney’s Office, upon request of the FLU during any period of probation or

supervised release imposed by the court, a complete and sworn financial statement on a form

provided by FLU and any documentation required by the form. The defendant further agrees,

upon request of FLU whether made before or after sentencing, to promptly: cooperate in the

identification of assets in which the defendant has an interest, cooperate in the liquidation of any

such assets, and participate in an asset deposition.

                                        Special Assessment

      24.        The defendant agrees to pay the special assessment in the amount of $100 prior to

or at the time of sentencing.

                             DEFENDANT’S WAIVER OF RIGHTS

      25.        In entering this agreement, the defendant acknowledges and understands that he

surrenders any claims he may have raised in any pretrial motion, as well as certain rights which

include the following:

            a.      If the defendant persisted in a plea of not guilty to the charges against him, he
                    would be entitled to a speedy and public trial by a court or jury. The defendant
                    has a right to a jury trial. However, in order that the trial be conducted by the

                                                  7


         Case 1:19-cr-00201-WCG Filed 07/20/20 Page 7 of 11 Document 27
                     judge sitting without a jury, the defendant, the government and the judge all
                     must agree that the trial be conducted by the judge without a jury.

             b.      If the trial is a jury trial, the jury would be composed of twelve citizens
                     selected at random. The defendant and his attorney would have a say in who
                     the jurors would be by removing prospective jurors for cause where actual
                     bias or other disqualification is shown, or without cause by exercising
                     peremptory challenges. The jury would have to agree unanimously before it
                     could return a verdict of guilty. The court would instruct the jury that the
                     defendant is presumed innocent until such time, if ever, as the government
                     establishes guilt by competent evidence to the satisfaction of the jury beyond a
                     reasonable doubt.

             c.      If the trial is held by the judge without a jury, the judge would find the facts
                     and determine, after hearing all of the evidence, whether or not he was
                     persuaded of defendant’s guilt beyond a reasonable doubt.

             d.      At such trial, whether by a judge or a jury, the government would be required
                     to present witnesses and other evidence against the defendant. The defendant
                     would be able to confront witnesses upon whose testimony the government is
                     relying to obtain a conviction and he would have the right to cross-examine
                     those witnesses. In turn the defendant could, but is not obligated to, present
                     witnesses and other evidence on his own behalf. The defendant would be
                     entitled to compulsory process to call witnesses.

             e.      At such trial, defendant would have a privilege against self-incrimination so
                     that he could decline to testify and no inference of guilt could be drawn from
                     his refusal to testify. If defendant desired to do so, he could testify on his own
                     behalf.

      26.         The defendant acknowledges and understands that by pleading guilty he is

waiving all the rights set forth above. The defendant further acknowledges the fact that his

attorney has explained these rights to him and the consequences of his waiver of these rights.

The defendant further acknowledges that as a part of the guilty plea hearing, the court may

question the defendant under oath, on the record, and in the presence of counsel about the

offense to which the defendant intends to plead guilty. The defendant further understands that the

defendant’s answers may later be used against the defendant in a prosecution for perjury or false

statement.

                                                   8


        Case 1:19-cr-00201-WCG Filed 07/20/20 Page 8 of 11 Document 27
      27.      The defendant acknowledges and understands that he will be adjudicated guilty of

the offense to which he will plead guilty and thereby may be deprived of certain rights, including

but not limited to the right to vote, to hold public office, to serve on a jury, to possess firearms,

and to be employed by a federally insured financial institution.

      28.      The defendant knowingly and voluntarily waives all claims he may have based

upon the statute of limitations, the Speedy Trial Act, and the speedy trial provisions of the Sixth

Amendment. The defendant agrees that any delay between the filing of this agreement and the

entry of the defendant’s guilty plea pursuant to this agreement constitutes excludable time under

the Speedy Trial Act.

                                      GENERAL MATTERS

      29.      The parties acknowledge, understand, and agree that this agreement does not

require the government to take, or not to take, any particular position in any post-conviction

motion or appeal.

      30.      The parties acknowledge, understand, and agree that the United States Attorney’s

office is free to notify any local, state, or federal agency of the defendant’s conviction.

      31.      The defendant understands that pursuant to the Victim and Witness Protection

Act, the Justice for All Act, and regulations promulgated thereto by the Attorney General of the

United States, the victim of a crime may make a statement describing the impact of the offense

on the victim and further may make a recommendation regarding the sentence to be imposed.

The defendant acknowledges and understands that comments and recommendations by a victim

may be different from those of the parties to this agreement.




                                                   9


         Case 1:19-cr-00201-WCG Filed 07/20/20 Page 9 of 11 Document 27
              EFFECT OF DEFENDANT’S BREACH OF PLEA AGREEMENT

      32.       The defendant acknowledges and understands if he violates any term of this

agreement at any time, engages in any further criminal activity prior to sentencing, or fails to

appear for sentencing, this agreement shall become null and void at the discretion of the

government. The defendant further acknowledges and understands that the government’s

agreement to dismiss any charge is conditional upon final resolution of this matter. If this plea

agreement is revoked or if the defendant’s conviction ultimately is overturned, then the

government retains the right to reinstate any and all dismissed charges and to file any and all

charges which were not filed because of this agreement. The defendant hereby knowingly and

voluntarily waives any defense based on the applicable statute of limitations for any charges filed

against the defendant as a result of his breach of this agreement. The defendant understands,

however, that the government may elect to proceed with the guilty plea and sentencing. If the

defendant and his attorney have signed a proffer letter in connection with this case, then the

defendant further acknowledges and understands that he continues to be subject to the terms of

the proffer letter.

                       VOLUNTARINESS OF DEFENDANT’S PLEA

      33.       The defendant acknowledges, understands, and agrees that he will plead guilty

freely and voluntarily because he is in fact guilty. The defendant further acknowledges and

agrees that no threats, promises, representations, or other inducements have been made, nor

agreements reached, other than those set forth in this agreement, to induce the defendant to plead

guilty.




                                                 10


          Case 1:19-cr-00201-WCG Filed 07/20/20 Page 10 of 11 Document 27
Case 1:19-cr-00201-WCG Filed 07/20/20 Page 11 of 11 Document 27
